FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 21 June 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the “CF2000 Series Centrifugal FFF Hardware Manual” in view of Clemmens et al. (U.S. Patent Application Pub. No. 2007/0183935).
Regarding claim 1, “CF2000 Series Centrifugal FFF Hardware Manual” discloses a centrifugal field-flow fractionation device, comprising: an annular rotor that rotates about a rotation axis (1.5.6 “Rotor and channel combination”); an arc-shaped channel member that is provided along an inner peripheral surface of the rotor, wherein the arc-shaped channel member includes an arc-shaped outer peripheral surface formed on the rotor side and an arc-shaped inner peripheral surface formed on the rotation axis side, a channel for a liquid sample is formed inside, and an inlet for a liquid sample to the channel and an outlet for a liquid sample from the channel are formed (1.5.6 “Rotor and channel combination”; 1.3 “Working principle”); a rotation drive unit that rotates the rotor so that particles in a liquid sample in the channel are classified by a centrifugal force (1.5.5 “Drive assembly”); and a pressure increasing mechanism that is provided downstream of the channel and is configured to increase pressure by an amount in the range 0.2 MPa to 0.5 MPa in the channel such that the inner surfaces of the channel are pressed outward by a liquid sample in the channel such that the outer peripheral surface and the inner peripheral surface are suppressed from being recessed toward the channel side thereby to maintain the outer peripheral surface and the inner peripheral surface in a shape extending straight along a direction parallel to the rotation axis (2.4.4 “System Pressure” teaches that “too low back pressure from the detectors can cause unstable channel shapes” and provides instructions on setting proper back pressure, and also teaches raising the pressure from below 1.5 bar to 5 or 6 bar (an increase of about 0.35 – 0.45MPa) when using solvents with a low boiling point), wherein the channel member is formed of a hollow member in which the channel is formed inside by the outer peripheral surface and the inner peripheral surface formed integrally (1.3 “Working principle”), 2Appln. No.: 16/472,361wherein the channel member includes a plurality of laminated layers, the plurality of layers including an outer surface layer on which the outer peripheral surface is formed and an inner surface layer on which the inner peripheral surface is formed (1.5.6 “Rotor and channel combination”), but does not disclose the plurality of laminated layers being bonded to each other. 
The process by which the arc-shaped channel member was formed (“wherein the arc-shaped channel member was formed in a straight state and then deformed into the arc shape”), which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, (CCPA 1969). MPEP 2113.  The “CF2000 Series Centrifugal FFF Hardware Manual” discloses all of the recited structure irrespective of the process by which the arc-shaped channel member was formed.
Clemmens et al. discloses wherein the channel member is formed of a hollow member in which the channel is formed inside by the outer peripheral surface and the inner peripheral surface formed integrally, 2Appln. No.: 16/472,361wherein the channel member includes a plurality of laminated layers, the plurality of laminated layers being bonded to each other, the plurality of layers including an outer surface layer on which the outer peripheral surface is formed and an inner surface layer on which the inner peripheral surface is formed (para. [0108]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of the “CF2000 Series Centrifugal FFF Hardware Manual” with the formation of the channel member taught by Clemmens et al. for the purpose of forming fluidic structure sand internal channels for manipulating and mixing fluidized biological samples to capture or purify useful cells and molecules (Abstract; para. [0018]).
Regarding claim 3, “CF2000 Series Centrifugal FFF Hardware Manual” discloses wherein the pressure increasing mechanism includes a resistance channel having an inner diameter smaller than the outlet (2.4.4 “System pressure”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the “CF2000 Series Centrifugal FFF Hardware Manual” in view of Clemmens et al. (U.S. Patent Application Pub. No. 2007/0183935), as applied to claim 1 above, and further in view of Welz et al. (U.S. Patent Application Pub. No. 2016/0238571).
Regarding claim 4, modified “CF2000 Series Centrifugal FFF Hardware Manual” does not disclose wherein the pressure increasing mechanism includes a pressure regulator that causes a liquid sample to flow into a downstream side when pressure from the liquid sample on an upstream side becomes a certain value or more.
Welz et al. discloses wherein the pressure increasing mechanism includes a pressure regulator that causes a liquid sample to flow into a downstream side when pressure from the liquid sample on an upstream side becomes a certain value or more (paras. [0098], [0107]-[0108]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal FFF device of modified “CF2000 Series Centrifugal FFF Hardware Manual” with the pressure regulator taught by Welz et al. as the pressure increasing mechanism for the purpose of automatically controlling the pressure differential in a flow channel (paras. [0098], [0107]-[0108]). The substitution of the pressure increasing mechanism of the “CF2000 Series Centrifugal FFF Hardware Manual” with the pressure increasing mechanism of Welz et al. is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.  (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).

Response to Arguments
Applicant’s claim amendments and arguments filed 6 September 2022 have been fully considered but are not persuasive. The existing prior art applied above is deemed to render the pending claims obvious as expressed in the rejections.
In response to Applicant’s argument that “the above cited reference CF2000 discloses that pressure is increased at an amount less than the recited range and cannot meet the recited ‘increase pressure by an amount in the range 0.2 MPa to 0.5 MPa in the channel’”, the examiner notes that said reference also teaches instances when the pressure increase is in the claimed range, e.g., when solvents with a low boiling point are used, the back pressure should be increased to 5 or 6 bar. The rejection over “CF2000 Series Centrifugal FFF Hardware Manual” and other cited references of record are therefore still deemed valid and is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shuyi S. Liu/Examiner, Art Unit 1774